     Case 4:20-mj-01070-DLC Document 22 Filed 06/16/20 Page 1 of 47




                UNITED STATES DISTRICT COURT FOR THE
                    DISTRICT OF MASSACHUSETTS

IN THE MATTER OF                 )
THE EXTRADITION OF               )    Case No. 20-mj-1069-DLC
MICHAEL L. TAYLOR                )
                                 )
                                 )
IN THE MATTER OF                 )
THE EXTRADITION OF               )    Case No. 20-mj-1070-DLC
PETER M. TAYLOR                  )


GOVERNMENT’S OPPOSITION TO MICHAEL TAYLOR AND PETER TAYLOR’S
MOTION TO QUASH ARREST WARRANTS OR FOR RELEASE FROM DETENTION
        Case 4:20-mj-01070-DLC Document 22 Filed 06/16/20 Page 2 of 47




                                    TABLE OF CONTENTS

INTRODUCTION………………………………………………………………………….……..1
BACKGROUND……………….……………………………………………………...….……….4
     I. STATEMENT OF THE FACTS……………………………………………….….…….4
     II. PROCEDURAL HISTORY………………………………………………….……..…..5
            A. Proceedings in Japan………………………………………………….……..…..5
            B. Proceedings in the United States……………………………………….….…….5
     III. LEGAL BACKGROUND……………………………………………………………6
ARGUMENT…………………………………………………………………………….………..8
     I. THE TAYLORS SHOULD REMAIN DETAINED BECAUSE THEY ARE A FLIGHT
     RISK AND NO SPECIAL CIRCUMSTANCES WARRANT THEIR
     RELEASE……………………………………………...…………………………………..9
            A. The Taylors should be detained because they present a clear risk of
            flight………………………………………………………..………………………9
                   1. The Taylors’ facilitation of Ghosn’s escape demonstrates their aptitude for
                   evading law enforcement and disregard for bond conditions……...………...9
                   2. The Taylors concede they have strong ties to Middle Eastern countries that
                   have no extradition treaty with Japan or the United
                   States…………………………………………………………………….....9
                   3. Michael Taylor is a convicted felon who was previously found to be a flight
                   risk and danger to the community………………………..……………...…10
                   4. The Taylors have the resources to flee………………….…………..……12
                   5. The Taylors’ arguments are insufficient to overcome the facts evidencing
                   their exceptional flight risk……………………………………….….….….12
            B. There are no special circumstances warranting the Taylors’ release…….………..14
                   1. The Taylors have not established a high likelihood of success on the merits
                   of their claims, even if this factor were considered a special
                   circumstance……………………………………………………….…...….14
                   2. The Taylors’ claims regarding purported Lebanese proceedings do not
                   constitute a special circumstance…………………………………...………15
                   3. The Taylors’ family circumstances do not warrant their release………….16
                   4. COVID-19 is not a basis for the Taylors’ release…………………….…..17
                           a. COVID-19 is not a special circumstance unique to the
                           Taylors……………………………………………..……..………...17
                           b. The Taylors have not shown that Norfolk’s precautions have been
                           inadequate………………………………………………..………....18
                   5. The Taylors have not created a special circumstance by combining their claims
                   that individually are not special circumstances……………………....…...….20
     II. THE COURT PROPERLY ISSUED THE ARREST WARRANTS AND THE
     TAYLORS’ MOTION TO QUASH THEM SHOULD BE DENIED…………..……..…20
            A. The Court did not err in issuing the arrest warrants based on the government’s
            sworn and detailed Complaints…………………………………………..…………20
            B. The Taylors’ claims are premature and meritless……………………..……….….22
                   1. The Taylors will have ample opportunity to assert their defenses at the
                   extradition hearing………………………………………….………..…..….22
                                            i
        Case 4:20-mj-01070-DLC Document 22 Filed 06/16/20 Page 3 of 47




             2. Regardless, the Taylors’ defenses are meritless………………………….24
                     a. The Court must defer to Japan on issues of pure Japanese
                     law…………………………………………………………...……24
                     b. In any event, Japan has explained why the Taylors’ claims are
                     meritless and the Japanese arrest warrants confirm this fact.…...…25
                              i. The Japanese arrest warrants include the felony offense for
                              which Japan requested the Taylors’ provisional arrests……25
                              ii. Article 103 covers the Taylors’ alleged facilitation of Ghosn’s
                              escape……………………………………..…………..…..27
             3. The Taylors’ probable cause arguments do not save their premature and
             meritless claims………………………………………………………...….31
                     a. The government has satisfied any probable cause requirement for
                     the Taylors’ provisional arrests………………………………...…..31
                     b. In any event, the probable cause requirement for provisional arrests
                     is distinct from the standard applied in domestic criminal
                     arrests……………………………………………………………..33
                              i. The Treaty supports a distinct standard for provisional
                              arrests……………………………………………………..34
                              ii. The Fourth Amendment does not compel a different
                              result…………………………...…………………………35
CONCLUSION…………………………………………………………….……………………39




                                            ii
            Case 4:20-mj-01070-DLC Document 22 Filed 06/16/20 Page 4 of 47




                                                   TABLE OF AUTHORITIES




Cases

Austin v. Healey, 5 F.3d 598 (2d Cir. 1993) .......................................................................................... 21

Basic v. Steck, 819 F.3d 897 (6th Cir. 2016) ......................................................................................... 24

Borodin v. Ashcroft, 136 F. Supp. 2d 125 (E.D.N.Y. 2001).................................................................... 13

Boyer v. United States, 14-cr-10163, 2020 WL 1978190 (D. Mass. Apr. 24, 2020) .................................. 17

Caltagirone v. Grant, 629 F.2d 739 (2d Cir. 1980) ............................................................... 23, 32, 35, 38

United States v. Castaneda-Castillo, 739 F. Supp. 2d 49 (D. Mass. 2010) ............................................. 8, 14

County of Riverside v. McLaughlin, 500 U.S. 44 (1991) ............................................................................ 38

Emami v. United States Dist. Court, 834 F.2d 1444 (9th Cir.1987) ......................................................... 24

Factor v. Laubenheimer, 290 U.S. 276 (1933) ......................................................................................... 35

First Nat’l City Bank v. Aristeguieta, 287 F.2d 219 (2d Cir. 1960) ............................................................ 7

Gerstein v. Pugh, 420 U.S. 103 (1975) ............................................................................................. 31, 36

Grin v. Shine, 187 U.S. 181 (1902) ................................................................................................. 24, 35

Hilton v. Kerry, 754 F.3d 79 (1st Cir. 2014) .......................................................................................... 31

In Matter of Extradition of Pineda Lara, Case No. 97–Cr.–Misc.–1, 1998 WL 67656 (S.D.N.Y. Feb. 18,

  1998).............................................................................................................................................. 23

In re Application for an Order for Judicial Assistance in a Foreign Proceeding in the Labor Court of Brazil, 466 F.

  Supp. 2d 1020 (N.D. Ill. 2006) ....................................................................................................... 25

In re Assarsson, 635 F.2d 1237 (7th Cir. 1980) ..................................................................................... 25

In re Extradition of Blasko, No. 1:17-MC-00067, 2018 WL 6044921 (E.D. Cal. Nov. 19, 2018) ............ 25

                                                                    iii
            Case 4:20-mj-01070-DLC Document 22 Filed 06/16/20 Page 5 of 47




In re Extradition of Boeyink, 2004 WL 6074945 (E.D. Va. Jan. 28, 2004) ........................................ 32, 33

In re Extradition of Gohir, No. 2:14-mj-00314, 2014 WL 2123402 (D. Nev. May 21, 2014) ............ 22, 32

In re Extradition of Howard, 996 F.2d 1320 (1st Cir. 1993)................................................................ 7, 35

In re Extradition of Nezirovic, No. 7:12-mc-39, 2013 WL 5202420 (W.D. Va. Sept. 16, 2013) ............... 25

In re Extradition of Russell, 805 F.2d 1215 (5th Cir. 1986)..................................................................... 33

In re Extradition of Schumann, No. 18 CR 283, 2018 WL 4777562 (N.D. Ill. Oct. 3, 2018).................... 25

In re Extradition of Skaftouros, 643 F. Supp. 2d 535 (S.D.N.Y. 2009) .......................................... 7, 22, 23

In re Garcia, 615 F. Supp. 2d 162 (S.D.N.Y. 2009) .............................................................................. 38

In re Santos, 473 F. Supp. 2d 1030 (C.D. Cal. 2006) ............................................................................ 14

In re the Matter of Extradition of Beresford-Redman, No. CR 10-2780M, 2010 WL 5313494 (C.D. Cal.

  Dec. 17, 2010).......................................................................................................................... 32, 33

In the Matter of the Extradition of Drumm, 150 F. Supp. 3d 92 (D. Mass. 2015) ...................... 8, 12, 16, 19

In the Matter of the Extradition of Hilton, No. 13-7043, 2013 WL 1891327 (D. Mass. May 3, 2013) .......... 7

In the Matter of the Extradition of Koskotas, 88–MJ-73, 127 F.R.D. 13 (D. Mass. July 13, 1989)............... 22

In the Matter of the Extradition of Lui, 913 F. Supp. 50 (D. Mass. 1996) ................................................. 14

In the Matter of the Extradition of Martinelli, 263 F. Supp. 3d 1280 (S.D. Fla. 2017) ................................ 13

In United States v. Ramnath. 533 F. Supp. 2d 662 (E.D. Tex. 2008) ..................................................... 14

Jimenez v. Quarterman, 555 U.S. 113 (2009) ......................................................................................... 28

Koskotas v. Roche, 931 F.2d 169 (1st Cir. 1991) ................................................................................ 7, 25

Lo Duca v. United States, 93 F.3d 1100 (2d Cir. 1996) .................................................................... 16, 37

Lo Duca v. United States, No. 95-cv-713, 1995 WL 428636 (E.D.N.Y. July 7, 1995)............................. 16

Man-Seok Choe v. Torres, 525 F.3d 733 (9th Cir. 2008) ......................................................................... 12

                                                                 iv
             Case 4:20-mj-01070-DLC Document 22 Filed 06/16/20 Page 6 of 47




Marshall v. Barlow’s, Inc., 436 U.S. 307 (1978) ...................................................................................... 36

Martin v. Warden, 993 F.2d 824 (11th Cir. 1993) ................................................................................. 37

Martinez v. United States, 828 F.3d 451 (6th Cir. 2016) ................................................................... 23, 35

Matter of Extradition of Hamilton–Byrne, 831 F. Supp. 287 (S.D.N.Y. 1993)........................................... 38

Melia v. United States, 667 F.2d 300 (2d Cir. 1981)............................................................................... 25

Neely v. Henkel, 180 U.S. 109, (1901) .................................................................................................. 30

Noeller v. Wojdylo, 922 F.3d 797 (7th Cir. 2019) ................................................................................... 24

Parretti v. United States, 122 F.3d 758 (9th Cir. 1997) ........................................................................... 32

Parretti V. United States, 143 F.3d 508 (9th Cir. 1998) ................................................................ 32, 38

Patterson v. Wagner, 785 F.3d 1277 (9th Cir. 2015) ............................................................................... 15

Perrin v. United States, 444 U.S. 37 (1979)............................................................................................ 29

Plum Creek Lumber Co. v. Hutton, 608 F.2d 1283 (9th Cir. 1979) .......................................................... 36

Risner v. Fowler, No. 3:19-CV-03078, 2020 WL 2110579 (N.D. Tex. May 1, 2020) ........................ 13, 17

Sahagian v. United States, 864 F.2d 509 (7th Cir. 1988) ......................................................................... 33

Sainez v. Venables, 588 F.3d 713 (9th Cir. 2009) .................................................................................. 24

Sandifer v. United States Steel Corp., 134 S. Ct. 870 (2014) ..................................................................... 29

Schmeer v. Warden of Santa Rosa Cty. Jail, No. 3:14-cv-285, 2014 WL 5430310 (N.D. Fla. Oct. 22, 2014)

   ...................................................................................................................................................... 25

Skaftouros v. United States, 667 F.3d 144 (2d Cir. 2011) .......................................................................... 7

Taniguchi v. Kan Pacific Saipan, Ltd., 132 S. Ct. 1997 (2012).................................................................. 29

United States v. Acherman, No. 15-10046, 2015 WL 4576926 (D. Mass. July 30, 2015) ......................... 12

United States v. Diaz, 20-cr-10035, 2020 WL 1974257 (D. Mass. Apr. 23, 2020) .................................. 17

                                                                      v
             Case 4:20-mj-01070-DLC Document 22 Filed 06/16/20 Page 7 of 47




United States v. Guzman, 15-cr-10338, 2020 WL 1974332 (D. Mass. Apr. 24, 2020) ............................. 17

United States v. Kin-Hong, 110 F.3d 103 (1st Cir. 1997) .................................................................passim

United States v. Kin-Kong, 83 F.3d 523 (1st Cir. 1996) .................................................................... passim

United States v. Leitner, 784 F.2d 159 (2d Cir. 1986) ............................................................................. 13

United States v. Mackenzie, 13-10149, 2020 WL 2104786 (D. Mass. May 1, 2020) ................................. 17

United States v. Michael L. Taylor, 2:12-cr-645 (D. Utah) ....................................................................... 10

United States v. Michael Taylor, 12-cr-00502, Docket No. 351 (D. Utah Aug 22, 2013).................... 10, 11

United States v. Oladimu, 1:01-cr-10198, 2020 WL 1866253 (D. Mass. Apr. 14, 2020) .......................... 17

United States v. Perez, 15-10256, 2020 WL 1991161 (D. Mass. Apr. 22, 2020) ...................................... 17

United States v. Risner, No. 3:18-MJ-765-BN, 2018 WL 6809796 (N.D. Tex. Dec. 27, 2018)................ 14

United States v. Snyder, No. 13-7082, 2013 WL 1364275 (April 3, 2013) ............................................... 16

United States v. Spatola, No. 89-643-M (JLC), 1989 WL 62993 (E.D.N.Y. June 9, 1989) ................ 27, 32

United States v. Tang Yee–Chun, 657 F. Supp. 1270 (S.D.N.Y. 1987)..................................................... 23

United States v. Taylor, Case Nos. 12-4186 & 12-4187, 2013 WL 2466627 (10th Cir. June 10, 2013) .... 10

United States v. Wiebe, 733 F.2d 549 (8th Cir. 1984)............................................................................ 38

United States v. Yassine, 574 F. App’x 455 (5th Cir. 2014) .................................................................... 13

Valentino v. United States Marshal, No. 4:20-cv-304, 2020 WL 1950765 (S.D. Tex. Apr. 15, 2020)........ 17

Vo v. Benov, 447 F.3d 1235 (9th Cir. 2006) ......................................................................................... 15

Ward v. Rutherford, 921 F.2d 286 (D.C. Cir. 1990) ............................................................................... 37

Statutes

18 U.S.C § 1512................................................................................................................................. 31

18 U.S.C § 1621................................................................................................................................. 31

                                                                  vi
             Case 4:20-mj-01070-DLC Document 22 Filed 06/16/20 Page 8 of 47




18 U.S.C. § 1001 ................................................................................................................................ 31

18 U.S.C. § 3184 ......................................................................................................................... passim

18 U.S.C. § 3186 .................................................................................................................................. 7

Other Authorities

Commercial Act and the Corporation Tax Act .................................................................................. 28

Immigration Control and Refugee Recognition Act (Article 71, 25 II) ................................... 26, 27

Japanese Penal Code, Article 103 ............................................................................................... passim

Japanese Penal Code, Article 63 ........................................................................................................ 30

Japanese Penal Code, Article 97 .................................................................................................. 29, 30

Japanese Penal Code, Article 98 .................................................................................................. 29, 30

Treaty on Extradition Between the United States of America and Japan, U.S.-Japan, Mar. 26, 1980, 31

   U.S.T. 892 ...............................................................................................................................passim

U.S. Const. amend. IV .................................................................................................... 33, 35, 38, 39

Rules

Rules for United States Magistrates Judges in the United States District Court for the District of

   Massachusetts, Rule 1(e) ................................................................................................................ 21




                                                                   vii
           Case 4:20-mj-01070-DLC Document 22 Filed 06/16/20 Page 9 of 47




                                                INTRODUCTION

         The United States, through Assistant United States Attorney Stephen W. Hassink, opposes the

motion filed by Michael Taylor and Peter Taylor to quash their arrest warrants or, alternatively, to be

released from detention during the extradition proceedings. Docket No. 17 (“Motion”).1

         This much is undisputed: Japan requested the Taylors’ provisional arrests under Article IX of

the extradition treaty between Japan and the United States (the “Treaty”).2 In accordance with its Treaty

obligations, the government submitted sworn Complaints in which the undersigned averred that the

Taylors had been accused in Japan with violating, inter alia, Article 103 of the Japanese Penal Code and

that the Tokyo District Court had issued arrest warrants for the Taylors. The Complaints also provided

a detailed description of the facts upon which the Japanese arrest warrants were issued. Specifically, the

Taylors are alleged to have entered Japan’s sovereign territory for the sole purpose of enabling the

escape of one of that country’s most well-known criminal defendants—Carlos Ghosn Bichara

(“Ghosn”)—who was under indictment for financial crimes and had been released on bail pending trial.

         Relying on the sworn and detailed Complaints, as courts routinely do, this Court properly issued

warrants for the Taylors’ provisional arrests. Nothing in the Taylors’ Motion warrants reversal of the

Court’s decision or their release from detention during the extradition proceedings.

         First, the Taylors do not come close to carrying their heavy burden to show by clear and

convincing evidence that they are not flight risks and that special circumstances warrant their release.

The Taylors stand accused of masterminding a high-risk and complex operation to smuggle Ghosn out



1 Unless otherwise specified, all citations to the record in this Opposition refer to both case number 4:20-mj-1069 and case

number 4:20-mj-1070. The government filed substantially similar complaints in both actions, see Docket No. 1, and they
will collectively be referred to herein as the “Complaints.”

2
 See Treaty on Extradition Between the United States of America and Japan, U.S.-Japan, Mar. 26, 1980, 31 U.S.T. 892. A
copy of the Treaty is attached hereto as Exhibit A.

                                                        1
           Case 4:20-mj-01070-DLC Document 22 Filed 06/16/20 Page 10 of 47




of Japan through the use of a private jet, bullet train travel, multiple hotel rooms in different cities, and

two large black boxes, one of which was used to conceal Ghosn. Logic dictates that the Taylors would

go to even greater lengths to avoid their own prosecution. Moreover, the Taylors, themselves, admit

that they have extensive family and business ties to the Middle East, including Lebanon, which has no

extradition treaty with either Japan or the United States, and where they would presumably enjoy free

range if their representation that they have somehow been exonerated in that country is correct.

Critically, Michael Taylor was previously found to be a flight risk and danger to the community when

he was being prosecuted for felony offenses in a domestic case that ultimately led to his guilty plea. The

alleged facts of the instant matter demonstrate that little has changed since that time. In any event, the

Taylors have not shown, as they must, that any special circumstances unique to them warrant their

release.

           Second, the Taylors’ Motion to Quash the arrest warrants issued by this Court rest on premature

and meritless claims. Noticeably absent from the Motion is any contest of the fact that the Taylors

extracted Ghosn from Japan. Instead, the Taylors ask this Court to take the unprecedented step of

relying on their flawed interpretation of Japanese law and a mischaracterization of the facts to quash

the warrants it properly issued. As a threshold matter, the Motion is premature because it precedes

Japan’s submission of its formal extradition request. As the Treaty and caselaw make clear, that will be

the appropriate time for Japan to submit its explanation of the Japanese law that the Taylors allegedly

violated and to provide its supporting evidence. Pursuant to statute, the Taylors will then have a full

and fair opportunity to contest extradition on any grounds that fall within the limited scope of an

extradition hearing. The Taylors have cited no case, and the government is aware of none, holding that

a judicial officer must first parse a fugitive’s motion and exhibits exceeding 100 pages, and then

adjudicate disputed issues of foreign law, in order to issue provisional arrest warrants. Imposing such

                                                 2
         Case 4:20-mj-01070-DLC Document 22 Filed 06/16/20 Page 11 of 47




a new hurdle for provisional arrests is not only unsupported in the caselaw but could also have far-

reaching consequences on the ability of foreign governments to request the provisional arrest and

detention of fugitives who are in active flight or who pose an imminent danger to the community.

        Even if the Taylors’ Motion were ripe, it is meritless. The purported loophole through which

the Taylors seek to evade justice simply does not exist. As discussed above, Japan is not required to

submit any additional information at this preliminary stage. However, to resolve any doubts, Japan has

voluntarily provided the government with a declaration from Public Prosecutor Naoki Watanabe,

Tokyo District Public Prosecutors Office, which explains that the Taylors’ alleged conduct constitutes

a felony under Japanese law, that a Japanese court found probable cause to believe that the Taylors

committed such a felony, and that Japan sought the Taylors’ provisional arrests on the basis of that

felony offense. See Exhibit B (“Watanabe Declaration”). It is hornbook extradition law that a judicial

officer must defer to a foreign government’s interpretation of its own laws in conducting his narrow

inquiry into whether a fugitive is extraditable. This bedrock principle of international comity, articulated

by the Supreme Court more than a century ago, has stood the test of time. Indeed, the government is

unaware of any case where a provisional arrest warrant was quashed based on a fugitive’s opinion of

foreign law that is contrary to the interpretation proffered by the foreign government. Thus, while the

Taylors seek to engage in debate about the appropriate probable cause standard governing provisional

arrest requests, in this case the government has satisfied any probable cause standard for arrest and

therefore the Court need not wade into that thicket.

        The Court should deny the Motion in its entirety.




                                                 3
         Case 4:20-mj-01070-DLC Document 22 Filed 06/16/20 Page 12 of 47




                                           BACKGROUND

I. STATEMENT OF THE FACTS

        The Taylors are alleged to have orchestrated one of the most brazen escapes by a criminal

defendant in recent memory. The criminal defendant is Carlos Ghosn, the former CEO of Nissan who

was indicted in Japan for committing serious financial crimes, including falsely reporting his income on

Nissan’s annual financial reports and shifting losses of his separate asset management company to

Nissan. The Complaints set forth the details of the Taylors’ careful planning and execution of the

escape plot. See Complaints ¶7. In summary, on December 28-29, 2019, the Taylors flew to Japan to

carry out their mission of extracting Ghosn. With military precision, they engineered a complex set of

maneuvers that included the use of a private jet, multiple hotel rooms in different cities, a wardrobe

change, bullet train travel, and two large black boxes. Ultimately, Ghosn was concealed in one of the

black boxes, loaded onto the private jet, and transported to Lebanon via Turkey. As discussed above,

Lebanon has no extradition treaty with Japan. As such, Ghosn was able to thwart Japan’s criminal

process. The Taylors, for their part, did not immediately return to the United States following Ghosn’s

escape. Instead, they remained in Lebanon. While the Taylors did eventually come home during the

onset of the global pandemic, their stay was supposed to be fleeting, at least in the case of Peter Taylor.

The Taylors were arrested on May 20, 2020, the same day Peter Taylor had a scheduled flight back to

Lebanon.

        According to Japan, its evidence against the Taylors includes video surveillance recordings,

witness statements, meeting records, hotel records, and other proof indicating that the Taylors were

behind Ghosn’s escape. It is therefore unsurprising that the Taylors’ Motion is devoid of any argument

that they are not the culprits.



                                                4
            Case 4:20-mj-01070-DLC Document 22 Filed 06/16/20 Page 13 of 47




II. PROCEDURAL HISTORY

           A. Proceedings in Japan

           Judge Yukiko Yomori of the Tokyo District Court issued warrants for the Taylors’ arrests on

January 30, 2020, and those warrants were renewed by Judge Yomori on February 28, 2020, when the

Taylors remained at large. See Docket Nos. 17-1, 17-2; see also Watanabe Declaration ¶5. The warrants

append the Tokyo District Public Prosecutors Office’s Request for an Arrest Warrant (the “Request

for an Arrest Warrant”). See Docket Nos. 17-1 & 17-2 at 3-7.3 Following the issuance of the arrest

warrants, Japan learned that the Taylors had returned to the United States from Dubai, United

Arab Emirates, a country which has no extradition treaty with Japan or the United States. Japan

subsequently submitted requests to the United States for the Taylors’ provisional arrests pursuant

to Article IX of the Treaty.

           B. Proceedings in the United States

           In accordance with its obligations under the Treaty, on May 20, 2020, the United States filed

Complaints seeking the Taylors’ provisional arrests. The Complaints averred, among other things, that

a valid extradition treaty exists between the United States and Japan, which provides for the provisional

arrest of fugitives with a view towards their extradition; that Japan had sought the Taylors’ provisional

arrests under that Treaty; that the Taylors had been accused in Japan with violating Article 103 of the

Japanese Penal Code by enabling Ghosn’s escape from Japan; and that a Japanese warrant for the

Taylors’ arrest remained outstanding. See Complaints ¶¶ 2-6. The Complaints also provided a detailed

description of the alleged facts supporting Japan’s provisional arrest requests. Id. ¶7.

           On May 6, 2020, this Court signed the Complaints and issued warrants for the Taylors’ arrests.

U.S. law enforcement subsequently discovered that Peter Taylor had booked a flight from Boston to


3
    In this Opposition, pincites to all documents in the record (including the Motion) will refer to the ECF pagination.
                                                          5
          Case 4:20-mj-01070-DLC Document 22 Filed 06/16/20 Page 14 of 47




Beirut, Lebanon—the same place to which Ghosn fled and which has no extradition treaty with Japan

or the United States—departing on May 20, 2020. The morning of the scheduled flight, members of

the U.S. Marshals Service arrested the Taylors at their home in Harvard, Massachusetts. The same day,

the Taylors had their initial appearance before this Court, and the government filed a detention motion.

The Taylors have been detained since their arrest and did not seek release until they filed the instant

Motion on June 8, 2020. Pursuant to this Court’s Order, the government has provided the Taylors with

copies of the Japanese arrest warrants.4

         Pursuant to Article IX of the Treaty, Japan has 45 days from the date of the Taylors’ provisional

arrests to submit its formal extradition requests through diplomatic channels. Once the undersigned

Assistant U.S. Attorney obtains the formal extradition requests, following their receipt and review by

the State Department, he will promptly file a copy with the Court and the Taylors will have full access

to it. At that point, the government will move for an extradition hearing as soon as practicable. All this

underscores the fact that the Taylors’ Motion is not only premature and meritless, but also unnecessary

and duplicative of the extradition hearing which may be held shortly.

III. LEGAL BACKGROUND

         Extradition is a means by which a fugitive is returned to a foreign country, typically pursuant to

a treaty, to face criminal charges or to serve a sentence of imprisonment.5 In the United States, it is



4
  Contrary to the Taylors’ claim, they did not seek any discovery from the government until June 2, 2020. On that date, the
government informed the Taylors that they would receive a copy of Japan’s formal extradition request at the appropriate
time but that the applicable caselaw did not support their additional demand for information provided by Japan to the United
States in connection with the provisional arrest. The Taylors immediately filed a motion to compel discovery from the
government. Docket No. 12. On June 4, 2020, the Court ordered the government to provide any charging document
showing that the Taylors have been charged with a violation of Article 103 of the Japanese Penal Code, as well as any
accompanying Japanese warrant, but otherwise denied the broader discovery sought by the Taylors. Docket No. 13. The
government complied with the Court’s June 4, 2020, Order on the same day.

5
  A more detailed background on extraditions is provided in the government’s detention memo, which the government
incorporates fully herein. See Docket No. 9.
                                                        6
         Case 4:20-mj-01070-DLC Document 22 Filed 06/16/20 Page 15 of 47




primarily an executive function, with a limited role carved out for the judiciary pursuant to the federal

extradition statute. See 18 U.S.C. § 3184. Pursuant to 18 U.S.C. § 3184, the judicial officer’s inquiry is

confined to whether (1) the judicial officer is authorized to conduct the extradition proceeding; (2) the

Court has jurisdiction over the fugitive; (3) the applicable extradition treaty is in full force and effect;

(4) the crime for which extradition is requested is covered by the treaty; and (5) there is sufficient

evidence to support a finding of probable cause as to the offense for which extradition is sought. See,

e.g., In re Extradition of Howard, 996 F.2d 1320, 1324 n.1 (1st Cir. 1993). If the judicial officer finds these

elements have been established, he “‘shall certify’ to the Secretary of State that a warrant for the

surrender of the relator ‘may issue.’” United States v. Kin-Hong, 110 F.3d 103, 109 (1st Cir. 1997) (quoting

18 U.S.C. § 3184). After a fugitive is certified as extraditable, the Secretary of State, and not the judicial

officer, decides whether the fugitive will be surrendered to the requesting country. See 18 U.S.C. §§

3184, 3186; Kin-Hong, 110 F.3d at 110.

        Extradition proceedings are not criminal proceedings and entail no determination of the guilt

or innocence of the fugitive. Koskotas v. Roche, 931 F.2d 169, 177 (1st Cir. 1991); In the Matter of the

Extradition of Hilton, No. 13-7043, 2013 WL 1891327, at *3 (D. Mass. May 3, 2013) (“An extradition

proceeding is not an ordinary Article III case or controversy and it is not a criminal proceeding.”).

Further, “[b]y design, ‘the procedural framework of international extradition gives to the demanding

country advantages most uncommon to ordinary civil and criminal litigation.’” Skaftouros v. United States,

667 F.3d 144, 155 (2d Cir. 2011) (quoting First Nat’l City Bank v. Aristeguieta, 287 F.2d 219, 226 (2d Cir.

1960)); see also Hilton, 2013 WL 1891327, at *3 (“Given the limited purpose of extradition hearings, the

individual whose extradition is requested . . . does not benefit from most of the protections traditionally

afforded to defendants in criminal proceedings.”).



                                                  7
              Case 4:20-mj-01070-DLC Document 22 Filed 06/16/20 Page 16 of 47




             Most extradition treaties, including the Treaty at issue here, include a provision authorizing the

     provisional arrest of a fugitive prior to the requesting country’s submission of its formal extradition

     request. Treaty, Art. IX. “The purpose of provisional detention is to allow for the expeditious capture

     of fugitives when the demanding country has not yet gathered the documentation necessary for

     extradition.” In re Extradition of Skaftouros, 643 F. Supp. 2d 535, 546 n.7 (S.D.N.Y. 2009).

                                                   ARGUMENT

             The Taylors should remain detained because they have not carried their heavy burden to show

     by clear and convincing evidence that they are not flight risks and that special circumstances warrant

     their release. Moreover, the Taylors’ Motion to Quash the arrest warrants should be denied because

     the warrants were properly issued by the Court, and in any event, the proper time for the Taylors to

     present their challenge to probable cause is at their extradition hearing, not through their Motion.

I.       THE TAYLORS SHOULD REMAIN DETAINED BECAUSE THEY ARE A FLIGHT
         RISK AND NO SPECIAL CIRCUMSTANCES WARRANT THEIR RELEASE

             As this Court has previously recognized, bail in international extradition cases “is appropriate

     only where the defendant’s circumstances are extraordinary and will subject the defendant to difficulties

     beyond those applicable to all defendants facing extradition.” In the Matter of the Extradition of Drumm,

     150 F. Supp. 3d 92, 96 (D. Mass. 2015) (Cabell, M.J.); see also, e.g., United States v. Kin-Kong, 83 F.3d 523,

     524 (1st Cir. 1996) (bail in international extradition cases is “limited to situations in which the

     justification [for release] is pressing as well as plain”) (internal quotation marks and citation omitted).

     “[T]he burden is on the defendant to prove both: 1) that he is neither a flight risk, nor a danger to the

     community; and 2) that there are special circumstances [that] justify release on bail.” Drumm, 150 F.

     Supp. 3d at 96 (internal quotation marks and citation omitted) (emphasis added). The fugitive must

     meet this burden with clear and convincing evidence. See, e.g., United States v. Castaneda-Castillo, 739 F.

 Supp. 2d 49, 55 (D. Mass. 2010) (citation omitted). The Taylors have not met this heavy burden.
                                               8
        Case 4:20-mj-01070-DLC Document 22 Filed 06/16/20 Page 17 of 47




        A. The Taylors should remain detained because they present a clear risk of flight.

            1. The Taylors’ facilitation of Ghosn’s escape demonstrates their aptitude for
               evading law enforcement and disregard for bond conditions.

        While most fugitives in international extradition cases have an incentive to flee, here the Taylors

also have the distinct quality of being experts in the subject of escape. They stand accused in Japan of

engaging in a high-risk and complex operation to smuggle Ghosn out of that country in violation of his

bail conditions. In their Motion, the Taylors do not deny their involvement in Ghosn’s flight from

prosecution, which evidences their blatant disrespect for the law in general and bail conditions in

particular. Moreover, Michael Taylor himself concedes that he has “special and unique skills” related

to the extraction of individuals from foreign countries, as well as conducting complex undercover

operations involving organized crime and international drug trafficking (Motion at 32). The Taylors

essentially ask this Court to trust them that they would not deploy their tradecraft to escape now that

their own liberty is at stake. The strong presumption against bail in international extradition cases does

not permit such a leap of faith.

            2. The Taylors concede they have strong ties to Middle Eastern countries that
               have no extradition treaty with Japan or the United States.

        The Taylors readily admit to their deep ties with countries in the Middle East that lack

extradition treaties with the United States or Japan (Motion at 32-39). Indeed, Michael Taylor touts his

“knowledge of and connections in the Middle East.” Id. at 32 n.14. Peter Taylor’s connections are also

extensive, as he admits to having “spent the majority of the past 15 months residing with his older

brother in Lebanon.” Id. at 35-36. In addition, Peter Taylor has “engaged in business travel primarily

to the United Arab Emirates,” id. at 36, which is another country without an extradition treaty with

Japan or the United States. These strong overseas connections, combined with their expertise in

hatching escape plots, make the Taylors exceptional flight risks.

                                                9
             Case 4:20-mj-01070-DLC Document 22 Filed 06/16/20 Page 18 of 47




               3. Michael Taylor is a convicted felon who was previously found to be a flight risk
                  and danger to the community.

         Michael Taylor is a convicted felon who pled guilty to honest services wire fraud based on his

participation in a bribery scheme in which he agreed to give a 24-year veteran of the FBI money, a job,

and equity in multimillion dollar contracts in exchange for that FBI agent impeding a grand jury

investigation into Michael Taylor. See United States v. Michael L. Taylor, 2:12-cr-645 (D. Utah), Doc Nos.

536, 1011. Here is an excerpt from the government’s sentencing memorandum:

         When Taylor’s indictment in Utah was imminent, he emailed Lustyik on August 15,
         2012, to let Lustyik know the Criminal Chief in the U.S. Attorney’s Office in the District
         of Utah told Taylor’s attorney the indictment was going to happen. Taylor further told
         Lustyik, “[u]nless someone tells him to stop.” Lustyik replied, “I’m on it.”

See Docket No. 1011 at 13-14.6

         Critically, following his arrest in that case, Michael Taylor was ordered detained based on a

finding that he was a flight risk and a danger to the community, and that decision was upheld on appeal

to the Tenth Circuit. See United States v. Taylor, Case Nos. 12-4186 & 12-4187, 2013 WL 2466627 (10th

Cir. June 10, 2013). Specifically, the Tenth Circuit concluded that “[t]he government offered ample

evidence that Mr. Taylor presents a flight risk,” that “[t]he government presented evidence of the extent

to which Mr. Taylor was willing to go to derail the investigation and prosecution of the first indictment

against him,” and that “further attempts to obstruct justice cannot be assured by conditions of release.”

Id. at *1.

         The district court elaborated on Michael Taylor’s flight risk in a subsequent decision which

denied another effort by Michael Taylor to be released on bond: “The Government points out that Mr.



6
  In his Motion, Michael Taylor declines to accept responsibility for the criminal conduct that led to his conviction (Motion
at 33-34). If Mr. Taylor had made similar assertions at his plea hearing, it is unlikely the court would have accepted the plea
or the signed agreements.

                                                         10
         Case 4:20-mj-01070-DLC Document 22 Filed 06/16/20 Page 19 of 47




Taylor, who is fluent in Arabic, has traveled extensively in other countries, particularly those in North

Africa and the Middle East. He is a permanent resident of Lebanon. His wife is a Lebanese citizen and

one of his sons attends school in Lebanon. He has a home in Lebanon. And the United States does

not have an extradition treaty with Lebanon.” United States v. Michael Taylor, 12-cr-00502, Docket No.

351 at 11 (D. Utah Aug. 22, 2013) (Attached hereto as Exhibit C). With respect to his skills of evasion,

the court found that “in addition to Mr. Taylor’s extensive travel in and familiarity with foreign

countries, he has the knowledge, skills, and access to resources that would be highly useful to him in an

effort to leave the United States if he so chooses.” Id. at 12. Moreover, “Mr. Taylor’s business website

touts its airport security system expertise including ‘the latest electronic detection and surveillance

systems’ and describes the vulnerability of ports, while bragging about its ability to secure ports.” Id. at

13.

        In an effort to secure his release in that case, Michael Taylor offered the following conditions:

Surrender of his and his family’s passports, GPS monitoring, restricted travel to Massachusetts and

Utah, forfeit of $5.2 million seized by the government, his father’s house as collateral, and waiver of

extradition. Id. at 14-15. Finding the surrender of passports inadequate, the court reasoned that Michael

Taylor had “access to elite security professionals, experience bribing foreign nationals, and knowledge

of entry and exit point security system vulnerabilities, [which] render[ed] traditional bail provisions such

as surrendering one’s passport ineffective.” Id. at 13. Finding a GPS monitoring bracelet insufficient,

the court ruled that “[g]iven Mr. Taylor’s planning skills, experience with clandestine operations, the

ease with which he travels internationally, likely access to funds necessary to travel, and a reported

willingness to bribe officials, his ability to evade law enforcement (whether he leaves the country

through special channels or not) is substantial.” Id. at 14. Given Michael Taylor’s financial resources,



                                                 11
         Case 4:20-mj-01070-DLC Document 22 Filed 06/16/20 Page 20 of 47




the court found that the other conditions were also insufficient to reasonably assure his appearance. Id.

at 15.

         The fact that Michael Taylor was found to be a flight risk and danger to the community

in a domestic criminal case strongly weighs in favor of detention here, particularly given the

considerably more exacting standards for release in international extradition proceedings.

            4. The Taylors have the resources to flee.

         As noted above, the presiding judge in Michael Taylor’s criminal case found that he likely had

access to the means to flee. Here too, the Taylors could draw on their own resources, Ghosn’s vast

wealth, and/or the wealth of another one of their clients or associates, to finance their escape and

relocation overseas. This is particularly true if the Taylors fled to Lebanon, where they already have a

family residence and where Ghosn now resides. These facts weigh in favor of detention. See, e.g., United

States v. Acherman, No. 15-10046, 2015 WL 4576926, at *1 (D. Mass. July 30, 2015) (affirming order of

detention and finding that a $1.7 million bond, surrender of passport, and home monitoring were

insufficient conditions to guarantee defendant’s appearance in a U.S. criminal case due to defendant’s

“ties to foreign countries and access to cash”).

            5. The Taylors’ arguments are insufficient to overcome the facts evidencing their
               exceptional flight risk.

         None of the Taylors’ arguments overcome the facts demonstrating their clear risk of flight.

While the Taylors claim they voluntarily returned to the United States despite their knowledge of the

Japanese arrest warrants (Motion at 9), they simply may have “felt safe enough being thousands of miles

away from the government that was seeking to prosecute [them].” Man-Seok Choe v. Torres, 525 F.3d

733, 741 (9th Cir. 2008). The global pandemic could also have played a part in their calculus. Regardless,

now that the prospect of their extradition is not just theoretical, they have every incentive to flee. And

while Michael Taylor asks this Court to trust that he would only deploy his specialized skills in hatching
                                                12
         Case 4:20-mj-01070-DLC Document 22 Filed 06/16/20 Page 21 of 47




escape plots for the public good, his criminal past suggests otherwise. The Taylors’ other arguments

are similarly meritless.

               The Taylors cite the Bail Reform Act and note that their offenses did not involve
                violence or drugs. But the Bail Reform Act does not apply to international extradition
                proceedings, as this Court and myriad others have found. See, e.g., Drumm, 150 F. Supp.
                3d at 96 (collecting cases).

               The Taylors claim they lack an incentive to flee because the maximum punishment for
                their crimes is only three years and they have a winning defense. Yet, they have hired a
                veritable army of lawyers in an effort to avoid extradition and avoid defending
                themselves in Japan.

               The Taylors note their ties to the Harvard, Massachusetts community. However, as
                discussed above, they also have strong family and business connections to countries in
                the Middle East that have no extradition treaty with Japan. See United States v. Yassine,
                574 F. App’x 455, 460 (5th Cir. 2014) (affirming the district court’s detention order,
                finding that the defendant “(1) was a world traveler, at home in many countries, and
                fluent in multiple languages; [and] (2) had family in Lebanon (a country with which there
                is no extradition agreement)”). It also bears noting that the Taylors willingly put their
                family commitments—which they cite as a justification for their release—in jeopardy by
                allegedly participating in Ghosn’s escape.

               Contrary to the Taylors’ claims, there is no foolproof way to ensure they do not flee,
                particularly given their expertise in the subject. See, e.g., Risner v. Fowler, No. 3:19-CV-
                03078, 2020 WL 2110579, at *4 (N.D. Tex. May 1, 2020) (“GPS monitoring would not
                alleviate the flight risk. An ankle monitor—even assuming one were available—can be
                removed.”); Borodin v. Ashcroft, 136 F. Supp. 2d 125, 134 (E.D.N.Y. 2001) (affirming
                detention order and holding that home confinement arrangements are “never one
                hundred percent infallible, and the presumption against bail in extradition cases counsels
                against incurring even a small risk absent special circumstances”).

        The Taylors have failed to demonstrate by clear and convincing evidence that they are not flight

risks. The inquiry can and should end here. See, e.g., In the Matter of the Extradition of Martinelli, 263 F.

Supp. 3d 1280, 1304 (S.D. Fla. 2017) (the fugitive “poses such a risk of flight that bail should not be

contemplated for an extradition proceeding notwithstanding the special circumstance involved in the

extradition of a former head of state”).




                                                 13
          Case 4:20-mj-01070-DLC Document 22 Filed 06/16/20 Page 22 of 47




         B. There are no special circumstances warranting the Taylors’ release.

         Even if the Court found that the Taylors are not flight risks, they still must be detained because

no special circumstances warrant their release. See, e.g., Kin–Hong, 83 F.3d at 524 (reversing district

court’s order granting release where defendant failed to show special circumstances justifying release);

United States v. Leitner, 784 F.2d 159, 161 (2d Cir. 1986) (“Even a low risk of flight” is not a circumstance

sufficiently “unique” to constitute a special circumstance.).

              1. The Taylors have not established a high likelihood of success on the merits of
                 their claims, even if this factor were considered a special circumstance.

          The government agrees with courts that have held the likelihood of success “does not qualify

as a special circumstance in foreign extradition cases.” In the Matter of the Extradition of Lui, 913 F. Supp.

50, 55 (D. Mass. 1996); see also, e.g., United States v. Risner, No. 3:18-MJ-765-BN, 2018 WL 6809796, at

*12 (N.D. Tex. Dec. 27, 2018) (“Contrary to Risner’s assertion, most courts hold that arguments

regarding the substantive merits of an extradition request are properly raised at the fugitive’s extradition

hearing and are immaterial to his prior bail determination.”) (collecting cases). While other courts have

found that such a factor can theoretically constitute a special circumstance, prejudging the outcome of

the extradition proceedings before Japan has even formally requested the Taylors’ extradition is not

appropriate. See, e.g., Kin-Hong, 83 F.3d at 525 (reversing the district court’s order of release, rejecting

the fugitive’s argument that his likelihood of success constituted a special circumstance, and finding

“[t]he factual record will be further developed at the extradition hearing and it is premature for this

court to consider the merits of [the fugitive’s] claims”); Castaneda-Castillo, 739 F. Supp. 2d at 62 (“At this

juncture, it is premature to determine if Castaneda–Castillo is likely to prevail on his probable cause

challenge.”).7 In any event, as discussed infra, the Taylors have not made any showing of success on the


7 The Taylors concede that the cases where bail was granted based on this factor involved evidentiary or other deficiencies
that did not involve the fugitive contesting the foreign government’s interpretation of its own substantive laws. (Motion at
                                                        14
          Case 4:20-mj-01070-DLC Document 22 Filed 06/16/20 Page 23 of 47




merits, let alone a strong one, and they should not be released based on this purported special

circumstance.

              2. The Taylors’ claims regarding purported Lebanese proceedings do not constitute
                 a special circumstance.

         The Taylors claim that they have been “acquitted” in Lebanon and this fact constitutes a special

circumstance warranting their release (Motion at 29). Not surprisingly, the Taylors fail to cite any

caselaw supporting this errant proposition. Indeed, any Lebanese proceedings have no bearing on the

extradition hearing, much less do they overcome the strong presumption against bail. Under Article

IV, Section 2 of the Treaty, the United States “may refuse extradition when the person sought has been

tried and acquitted . . . in a third State for the offense for which extradition is requested.” See Treaty,

Art. IV, Section 2 (emphasis added). This permissive grounds to refuse extradition if there has been an

actual trial and acquittal for the same offense, falls exclusively within the domain of the Secretary of

State to consider. The judicial officer presiding over an extradition hearing, by contrast, “has no

discretionary decision to make.” Vo v. Benov, 447 F.3d 1235, 1247 (9th Cir. 2006) (citation omitted); see

also, e.g., Patterson v. Wagner, 785 F.3d 1277, 1281 (9th Cir. 2015) (Secretary of State decides issues for

which “there is no mandatory duty that a court may enforce.”). In any event, the Taylors have not

shown that they were actually “tried and acquitted” in Lebanon for violating Article 103 of the Japanese

Penal Code, which is the offense for which Japan sought their provisional arrests.8



22). In In re Santos, the court ruled, after Mexico submitted its formal request, that the fugitive should be released on bail
because Mexican courts had invalidated Mexico’s own arrest warrant. 473 F. Supp. 2d 1030 (C.D. Cal. 2006). In United
States v. Ramnath, where the defendant was the mother of two minor children and had no criminal history, the court wrongly
decided to grant bail even after finding that the government would “easily” satisfy probable cause at the extradition hearing.
533 F. Supp. 2d 662, 680, 688 (E.D. Tex. 2008). The other cases cited by the Taylors are similarly off the mark because they
involved inapposite facts and circumstances.
8 According to the Taylors’ Lebanese lawyer, Michael Taylor’s eldest son filed a petition with the Lebanese prosecutor’s

office on February 17, 2020, “in order to prove the innocence of his father Michael and his brother Peter.” See Motion at
Exhibit K. That same day, the eldest son met with the prosecutor and the prosecutor decided to “close the case.” Id. The
translated documents state that this was “a decision to close the investigation,” not a trial and acquittal on the offense alleged
by Japan. Notably, while the Taylors express concern about offending Lebanon, they show no similar restraint in asking
                                                           15
          Case 4:20-mj-01070-DLC Document 22 Filed 06/16/20 Page 24 of 47




              3. The Taylors’ family circumstances do not warrant their release.

         The government does not dispute that finding appropriate care for Michael Taylor’s aging

adoptive stepfather may be more challenging while Michael Taylor is detained (Motion at 37-38).

However, this is not a special circumstance sufficient to overcome the strong presumption against bail.

See, e.g., Lo Duca v. United States, No. 95-cv-713, 1995 WL 428636, at *15, 16 (E.D.N.Y. July 7, 1995),

aff’d sub nom. Lo Duca v. United States, 93 F.3d 1100 (2d Cir. 1996) (denying bail in extradition case despite

the fugitive’s role as the primary caretaker for his wife with advanced Alzheimer’s dementia and noting

that “[a] review of the case law has failed to uncover any case in which the poor health of a member of

the relator’s family has been held to be a special circumstance sufficient to warrant the granting of bail”)

(collecting cases). Moreover, Michael Taylor concedes that his stepfather is being cared for by his

middle son, as well as by neighbors. The mitigated hardship is not a special circumstance. See, e.g., id.

(“Mrs. Lo Duca’s condition is not a justification which is ‘pressing as well as plain’ as she is being

adequately cared for by her son, other members of the family, and a housekeeper.”); see also, e.g., Drumm,

150 F. Supp. 3d at 99 (“the fact that the defendant’s family depends on him for financial and emotional

support is not a special circumstance weighing in favor of release”); United States v. Snyder, No. 13-7082,

2013 WL 1364275, at *7 (April 3, 2013) (fugitive’s care for stepdaughter determined not to be a special

circumstance).9




this Court to effectively override a Japanese court’s probable cause determination regarding the Taylors’ alleged commission
of a Japanese offense that took place in Japan.
9 While the Taylors claim the extradition proceedings could take months, the government is prepared to proceed

expeditiously and the First Circuit has rejected the notion that the “normal passage of time inherent in the litigation
process constitutes a ‘special circumstance.’” Kin-Hong, 83 F.3d at 525.
                                                        16
         Case 4:20-mj-01070-DLC Document 22 Filed 06/16/20 Page 25 of 47




            4. COVID-19 is not a basis for the Taylors’ release.

                a. COVID-19 is not a special circumstance unique to the Taylors.

        According to the Motion, the “ongoing COVID-19 situation makes it unwise to detain the

Taylors (who have both travelled internationally in the past several months) in close proximity to

others” (Motion at 23-24). However, it has been well over 14 days since the Taylors were last overseas

and it would add insult to injury if they were released based on the foreign travel during which they

allegedly committed the very offense for which Japan sought their provisional arrests.

        Peter Taylor is 27 years old and has not alleged any unique vulnerability to COVID-19. See

Risner, 2020 WL 2110579, at *7 (fugitive’s “general concern that he may contract COVID-19 while

incarcerated, while understandable, does not warrant release.”); Valentino v. United States Marshal, No.

4:20-cv-304, 2020 WL 1950765, at *2 (S.D. Tex. Apr. 15, 2020) (the fugitive’s “general arguments based

on the pandemic, without any specific identified risks to him, do not suffice as a ‘special circumstance’”);

c.f. e.g., United States v. Mackenzie, 13-10149, 2020 WL 2104786, at *3 (D. Mass. May 1, 2020) (denying

compassionate release to criminal defendant who had failed “to show that he is materially more at risk

for a serious medical condition due to the COVID-19 pandemic than the general prison population”);

United States v. Diaz, 20-cr-10035, 2020 WL 1974257, at *1 (D. Mass. Apr. 23, 2020) (“Defendant’s

generalized and systemic concern regarding the virulent pandemic is insufficient to demonstrate

entitlement to revocation of the pretrial detention order issued by the Magistrate Judge.”).

        While Michael Taylor notes a prior surgery on his lung, this does not overcome the strong

presumption of detention in this international extradition proceeding. In Valentino, for example, the

court rejected the fugitive’s bid for release based on COVID-19 even though the fugitive was 73 years

old and had hypertension. 2020 WL 1950765, at *1. Similarly, in Risner, the court found that COVID-

19 was not a special circumstance warranting release even though the fugitive was 76 years old and had

                                                 17
           Case 4:20-mj-01070-DLC Document 22 Filed 06/16/20 Page 26 of 47




a litany of health issues which he claimed put him at higher risk under the current circumstances. 2020

WL 2110579, at *4-5. Moreover, myriad courts in this District and elsewhere have denied release to

U.S. criminal defendants based on COVID-19, even where such defendants had underlying health issues

and the more liberal standards of the Bail Reform Act applied.10

                   b. The Taylors have not shown that Norfolk’s precautions have been
                      inadequate.

         Given the state of the worldwide pandemic, administrators, staff, and correctional officers at

Norfolk County Correctional Facility (“Norfolk”), where the Taylors are currently detained, have

responded aggressively with measures to mitigate the spread of the virus within the facility and to treat

inmates who fall ill. Danielle Boomhower, Assistant Deputy Superintendent in the Norfolk County

Sheriff’s Office, who oversees the facility and housing operations at Norfolk, has provided an affidavit

describing the facility’s efforts (“Boomhower Affidavit,” attached hereto as Exhibit D). These measures

include:

                  Adopting enhanced inmate intake procedures, including scrutiny of travel and exposure
                   to illness, and a 14-day quarantine upon admission to the facility;
                  Adopting treatment and detection practices consistent with guidelines issued by the
                   Center for Disease Control (“CDC”) and the Department of Public Health (“DPH”);
                  Suspending family and friend visits;
                  Restricting attorney visits to non-contact, behind glass visits, and instituting mandatory
                   temperature checks for all attorneys entering the non-contact visiting area;
                  Restricting non-security and non-essential staff from entering the facility;
                  Requiring all staff to wear masks and submit to regular temperature checks;
                  Requiring all inmates to wear masks;
                  Arranging for court hearings to be conducted by videoconference and telephone to limit
                   inmate travel outside of the facility and resulting possible exposure;
                  Maintaining an aggressive (3 times daily) cleaning schedule for the housing units; and

10
  See, e.g., United States v. Perez, 15-10256, 2020 WL 1991161, at *4 (D. Mass. Apr. 22, 2020) (“While I am sympathetic to
the valid health concerns of an asthmatic during the pandemic, I do not find that the pandemic and the risks it poses for
Perez change the detention decision.”); United States v. Guzman, 15-cr-10338, 2020 WL 1974332, at *3 (D. Mass. Apr. 24,
2020) (“[D]efendant has not shown that his specific medical conditions and prison conditions create such a high risk of
serious illness that it would qualify as an ‘exceptional reason’ for release.”); United States v. Oladimu, 1:01-cr-10198, 2020 WL
1866253, at *2 (D. Mass. Apr. 14, 2020) (denying release to defendant with high blood pressure); Boyer v. United States, 14-
cr-10163, 2020 WL 1978190, at *2 (D. Mass. Apr. 24, 2020) (same).
                                                          18
         Case 4:20-mj-01070-DLC Document 22 Filed 06/16/20 Page 27 of 47




               Educating staff and inmates on proper social distancing and sanitation practices.

Boomhower Aff. at ¶3. Boomhower also advised that Norfolk is currently below maximum capacity

which has afforded the facility flexibility in making housing assignments and allowed for greater social

distancing between inmates. Id. at ¶4. She also noted that the medical staff, including an infectious

disease specialist, are equipped to treat inmates who have medical conditions that are associated with

increased risk of complications from COVID-19. Id. at ¶¶5, 19.

        As the Taylors note, there have been recent positive tests among certain inmates at the Norfolk

facility, although the Taylors were not assigned to the units housing the inmates who have tested

positive. Id. at ¶20. Boomhower has described Norfolk’s robust response to the recent positive tests.

After learning that an inmate tested positive on May 26, 2020, the facility tested all the inmates in that

housing unit and quarantined them pending the results. Id. at ¶¶10-11. Staff continued to clean and

sanitize the unit. Id. at ¶11. On June 4, 2020, four inmates from that unit, who had previously tested

negative, were retested. Two inmates tested positive and will remain on isolation status. Id. at ¶13. On

the advice of the infectious disease physician, all inmates in that housing unit were retested and 17

inmates tested positive. Id. at ¶15. Norfolk staff continue to hold the unit in isolation and medical staff

enter four times per day to take temperatures and oxygen levels, distribute medication, and collect sick

call slips for the inmates in the unit. Id. Staff took similar measures after a June 10, 2020 positive test

in another housing unit. Id. at ¶¶16-17. If any inmate needs medical assistance beyond Norfolk’s

capabilities, they are transported to a hospital. Id. at ¶15. In short, in incredibly difficult circumstances,

the staff, administrators, and correctional officers at Norfolk have undertaken aggressive steps, in

consultation with a staff infectious disease specialist, to limit the virus’s spread in the facility.

        The Taylors have not met their burden to show by clear and convincing evidence that COVID-

19 is a special circumstance that is unique to them as opposed to the general prison population.

                                                  19
              Case 4:20-mj-01070-DLC Document 22 Filed 06/16/20 Page 28 of 47




             5. The Taylors have not created a special circumstance by combining their claims that
                individually are not special circumstances.

             Much like in Drumm, all of these factors claimed by the Taylors even “considered together still

   do not constitute a special circumstance.” 150 F. Supp. 3d at 100. It is the Taylors’ burden to prove

   the existence of a special circumstance by clear and convincing evidence and they have not done so.

   Regardless, even if this Court found that a special circumstance existed, the Taylors present an

   unacceptable risk of flight and should be detained on that basis alone. For all these reasons, the Taylors’

   Motion for Release should be denied.

II.      THE COURT PROPERLY ISSUED THE ARREST WARRANTS AND THE
         TAYLORS’ MOTION TO QUASH THEM SHOULD BE DENIED

             A. The Court did not err in issuing the arrest warrants based on the government’s
                sworn and detailed Complaints.

             The government’s sworn and detailed Complaints amply support the Court’s issuance of the

   arrest warrants. The Complaints aver that Japan requested the Taylors’ provisional arrests under Article

   IX of the Treaty, which is in force between the United States and Japan. See Complaints ¶¶2-4. The

   Complaints also identify Article 103 of the Japanese Penal Code as one of the statutes which Japan

   alleges the Taylors violated. Id. at ¶5. The Complaints further explain that the Taylors are alleged to

   have violated Article 103 by enabling Ghosn’s escape. Id. In addition, the Complaints confirm that

      Japanese warrants for the Taylors’ arrests remain outstanding. Id. at ¶6. Then, in exacting detail, the

      Complaints describe the alleged facts supporting the alleged offense. Id. at ¶7.

             The information provided in the sworn Complaints satisfy the requirements of the extradition

   statute for the issuance of an arrest warrant. See 18 U.S.C § 3184. Section 3184 provides that an

   authorized judicial officer “may, upon complaint made under oath, charging any person found within

   his jurisdiction, with having committed within the jurisdiction of any such foreign government any of

   the crimes provided for by [an extradition treaty between the United States and the foreign government]
                                                   20
            Case 4:20-mj-01070-DLC Document 22 Filed 06/16/20 Page 29 of 47




. . . issue his warrant for the apprehension of the person so charged.” Id.11 The First Circuit has adhered

to the plain language of the statute in articulating the standard for the issuance of an arrest warrant in

the extradition context. See Kin-Hong, 110 F.3d at 109 (“[T]he judicial officer, upon complaint, issues

an arrest warrant for an individual sought for extradition, provided that there is an extradition treaty

between the United States and the relevant foreign government and that the crime charged is covered

by the treaty.”).

            In their Motion, the Taylors have not disputed that: (1) the Court is authorized to issue

provisional arrest warrants;12 (2) the Court has personal jurisdiction over them;13 (3) there is an

extradition treaty in force between Japan and the United States; (4) the Complaints were made under

oath; and (5) the Complaint alleges the Taylors stand accused in Japan with committing an offense—

Article 103 of the Japanese Penal Code—which is a felony offense and therefore falls within the scope

of the Treaty.14 Accordingly, the Complaints satisfy the requirements of the extradition statute for the

issuance of an arrest warrant. The analysis can and should end here, within the four corners of the

Complaints.




11 The extradition statute does not differentiate between warrants issued pursuant to provisional arrest requests and warrants
issued pursuant to formal extradition requests.

12 The extradition statute authorizes proceedings to be conducted by “any justice or judge of the United States, or any
magistrate judge authorized so to do by a court of the United States, or any judge of a court of record of general jurisdiction
of any State.” 18 U.S.C. § 3184. Both magistrate judges and district judges may render a certification under Section 3184.
See, e.g., Austin v. Healey, 5 F.3d 598, 601-02 (2d Cir. 1993); see also Rules for United States Magistrates Judges in the United
States District Court for the District of Massachusetts, Rule 1(e) (“Each United States Magistrate Judge appointed by this
court is authorized to . . . [c]onduct extradition proceedings, in accordance with 18 U.S.C. Section 3184.”).

13   The Taylors were found and arrested in Harvard, Massachusetts.

14 In order to fall within the scope of the Treaty, the offense must be punishable by more than one year in prison. See Treaty,
Art. II. The Taylors do not dispute that Article 103 carries a term of imprisonment of up to three years. See Motion at 18;
see also Watanabe Declaration at ¶8.
                                                          21
         Case 4:20-mj-01070-DLC Document 22 Filed 06/16/20 Page 30 of 47




        B. The Taylors’ claims are premature and meritless.

             1. The Taylors will have ample opportunity to assert their defenses at the
                extradition hearing.

        In seeking to quash the arrest warrants, the Taylors stray far from the Complaints, and instead

rely on erroneous factual claims and errant assertions regarding Japanese law, as well as extraneous

exhibits, including an INTERPOL notice, a Japanese decision on Ghosn’s bail application, newspaper

articles, and declarations from their Japanese and Lebanese attorneys. See Docket No. 17-1 through 17-

11. In the Taylors’ view, this Court should quash the arrest warrants based on their one-sided account

of the law and facts, and before Japan has even had the opportunity to present its evidence through the

submission of its formal extradition request. However, the extradition statute and caselaw does not

support such an attempt to short-circuit the extradition hearing.

        Under Section 3184, the issue of whether the “evidence [is] sufficient to sustain the charge under

the provisions of the proper treaty” is not considered until the extradition hearing. See 18 U.S.C § 3184.

The First Circuit and courts around the country have adhered to the terms of the statute in the face of

similarly premature claims. See, e.g., Kin- Hong, 83 F.3d at 525 (“The factual record will be further

developed at the extradition hearing and it is premature for this court to consider the merits of [the

fugitive’s] claims.”); Skaftouros, 643 F. Supp. 2d at 546 (provisional detention does not require “wading

into foreign criminal procedure”); In the Matter of the Extradition of Koskotas, 88–MJ-73, 127 F.R.D. 13, 25

(D. Mass. July 13, 1989) (“[T]his Court finds that such claims are premature because sufficiency and

weight of the evidence are issues to be resolved at the extradition hearing and not on a motion to

dismiss.”); In re Extradition of Gohir, No. 2:14-MJ-00314-CWH, 2014 WL 2123402, at *8 (D. Nev. May

21, 2014) (“The requirements for provisional arrest should not be confused or conflated with the

requirements for the actual extradition request or hearing.”).


                                                 22
         Case 4:20-mj-01070-DLC Document 22 Filed 06/16/20 Page 31 of 47




        Requiring a judicial officer to reach conclusions of foreign law in the context of a provisional

arrest request would be antithetical to the purpose of provisional arrest requests, which is “to allow for

the expeditious capture of fugitives when the demanding country has not yet gathered the

documentation necessary for extradition.” Skaftouros, 643 F. Supp. 2d at 546 n.7. Indeed, erecting such

a new hurdle would in many cases render provisional arrest impossible, leaving the United States unable

to comply with its treaty obligations and allowing foreign fugitives who may be in active flight or who

present an imminent danger to the community to evade apprehension. The consequences would be

grave, posing risks to the United States’ international stature and credibility, and jeopardizing its ability

to obtain the provisional arrests of its own fugitives located overseas.

        The fact that the deadline for Japan to submit its formal request through diplomatic channels

is less than three weeks away underscores the premature nature of the Taylors’ Motion. In fact, once

Japan submits its formal request, the Taylors’ Motion will become moot. See, e.g., Martinez v. United

States, 828 F.3d 451, 470 (6th Cir. 2016) (en banc) (“Cruz Martinez’s provisional arrest ended when

Mexico submitted its formal extradition request, which means, as the panel majority correctly

concluded, that his challenges to that arrest are moot.”); In Matter of Extradition of Pineda Lara, Case No.

97–Cr.–Misc.–1, 1998 WL 67656, at *11 n.10 (S.D.N.Y. Feb. 18, 1998) (“Any issue regarding the validity

of the provisional arrest has been rendered moot by the Czech Republic’s subsequent formal request

for extradition and the accompanying supporting documents.”); United States v. Tang Yee–Chun, 657 F.

Supp. 1270, 1271 n.1 (S.D.N.Y. 1987) (“[T]he United Kingdom’s subsequent formal request for

extradition has rendered moot the question of the validity of the provisional arrests.”); cf. Caltagirone v.

Grant, 629 F.2d 739, 750 (2d Cir. 1980) (fugitive’s challenge to provisional arrest not moot where court

found, based on facts and circumstances of the case, that the government would likely seek the fugitive’s



                                                 23
        Case 4:20-mj-01070-DLC Document 22 Filed 06/16/20 Page 32 of 47




provisional arrest a second time if initial attempt at extradition was unsuccessful). Accordingly, the

Court should find the Taylors’ claims are premature and deny their Motion.

             2. Regardless, the Taylors’ defenses are meritless.

                a. The Court must defer to Japan on issues of pure Japanese law.

        Even if the Taylors’ claims were ripe for review, which they are not, they are meritless and

should be rejected for the reasons stated herein. Japan has confirmed that a Japanese court found

probable cause to believe that the Taylors committed violations of Article 103, that the same court

issued arrest warrants for that felony offense, and that Japan sought the Taylors’ provisional arrests on

that basis. See Watanabe Declaration at ¶5. Japan has also provided a thorough explanation of the

applicability of Article 103 to the Taylors’ conduct. Id. at ¶¶8-12. The Court’s inquiry can and should

end here. It is hornbook extradition law that a judicial officer must defer to a foreign government’s

interpretation of its own laws in conducting his narrow inquiry into whether a fugitive is extraditable.

        As the Supreme Court stated well over a century ago, “[i]t can hardly be expected of us that we

should become conversant with the criminal laws of [the country seeking extradition], or with the forms

of warrants of arrest used for the apprehension of criminals.” Grin v. Shine, 187 U.S. 181, 190 (1902).

Since Grin, courts have repeatedly rejected attempts by fugitives to defeat extradition based on claims

regarding the foreign country’s criminal laws and procedures. See, e.g., Noeller v. Wojdylo, 922 F.3d 797,

806 (7th Cir. 2019) (“United States courts hearing extradition requests have consistently expressed an

unwillingness to interpret foreign law to invalidate arrest warrants.”); Sainez v. Venables, 588 F.3d 713,

717 (9th Cir. 2009) (“[W]e recognize the chance of erroneous interpretation is much greater when we

try to construe the law of a country whose legal system is not based on common law principles.”)

(quoting Emami v. United States Dist. Court, 834 F.2d 1444, 1449 (9th Cir. 1987)); Basic v. Steck, 819 F.3d

897, 901 (6th Cir. 2016) (refusing to “second-guess” Bosnian government’s determination of what

                                                24
          Case 4:20-mj-01070-DLC Document 22 Filed 06/16/20 Page 33 of 47




constitutes an arrest warrant); Melia v. United States, 667 F.2d 300, 303 (2d Cir. 1981) (“We are . . . not

expected to become experts in the laws of foreign nations.”).15

          The principle that a foreign country should not be required to prove to a U.S. court that it is

properly construing its own laws is supported by general notions of international comity and “respect

for the sovereignty of other nations.” In re Assarsson, 635 F.2d 1237, 1244 (7th Cir. 1980). It is further

supported by the prudential policy of avoiding the high risk that a U.S. court might erroneously interpret

the law of a foreign country. See id. (“The possibility of error warns us to be even more cautious of

expanding judicial power over extradition matters.”). These interests are paramount in extradition

proceedings, which the First Circuit has recognized “are grounded in principles of international comity,”

Koskotas, 931 F.2d at 174, and where the determination of the fugitive’s ultimate guilt or innocence is

reserved for the trier of fact in the foreign country. At bottom then, “American courts should treat

foreign law the way American courts want foreign courts to treat American law: avoid determining

foreign law whenever possible.” In re Application for an Order for Judicial Assistance in a Foreign Proceeding in

the Labor Court of Brazil, 466 F. Supp. 2d 1020, 1028 (N.D. Ill. 2006).

                   b. In any event, Japan has explained why the Taylors’ claims are meritless and
                      the Japanese arrest warrants confirm this fact.

                       i. The Japanese arrest warrants include the felony offense for which Japan
                          requested the Taylors’ provisional arrests.

         Contrary to the Taylors’ claims (Motion at 22-23), the Tokyo District Court issued arrest

warrants for the Taylors for violations of Article 103 of the Japanese Penal Code. The very first sentence

of the Request for an Arrest Warrant, which is appended to the Arrest Warrant, states as follows: “I


15
  See, also e.g., In re Extradition of Nezirovic, No. 7:12-mc-39, 2013 WL 5202420, at *15 (W.D. Va. Sept. 16, 2013) (“It would
be a grave insult for this court to presume to tell the Government of Bosnia and Herzegovina what is or is not legitimate
under Bosnian law.”); In re Extradition of Schumann, No. 18 CR 283, 2018 WL 4777562, at *4 (N.D. Ill. Oct. 3, 2018); In re
Extradition of Blasko, No. 1:17-MC-00067, 2018 WL 6044921, at *28-31 (E.D. Cal. Nov. 19, 2018); Schmeer v. Warden of Santa
Rosa Cty. Jail, No. 3:14-cv-285, 2014 WL 5430310, at *5-6 (N.D. Fla. Oct. 22, 2014).
                                                         25
          Case 4:20-mj-01070-DLC Document 22 Filed 06/16/20 Page 34 of 47




hereby request issuance of an Arrest Warrant against the person specified below on the alleged harboring

of criminals and accessoryship of violation of the Immigration Control and Refugee Recognition Act

(Article 71, 25 II) case.” See Docket Nos. 17-1 at 3, 17-2 at 3 (emphasis added). As set forth in

one of the Taylors’ own exhibits, “harboring of criminals” is the title of Article 103 of the Japanese

Penal Code, and that statute covers a person who “enables the escape of another person who has

. . . committed a crime punishable with a fine or greater punishment . . . .” See Docket No. 17-10

at 3. In case there was any doubt, the Request for an Arrest Warrant explains that the Taylors are

alleged to have “enabled Ghosn’s escape” in several ways. See Docket Nos. 17-1 at 7, 17-2 at 7.

Thus, as Japan confirms, “the request for the arrest warrant names the Penal Code offense—the

Japanese word “犯人隠避” (“han-nin-inpi”)16—which is covered by Article 103 . . . .” Watanabe

Declaration at ¶7.

         Japan also confirms that its citation to the name of the offense covered by Article 103,

rather than the numeric article of the Japanese Penal Code, is consistent with Japanese practice.

See id. (“‘Article 103’ of the Penal Code was not written in the requests for arrest warrants or the arrest

warrants because the applicable article can be identified based on the name of the offense. By contrast,

the applicable article of the Immigration and Refugee Recognition Act was included because without it,

the offense violated would be unclear.”). Japan further confirms that the arrest warrants are based

on the Taylors’ alleged violation of two separate offenses: (1) a violation of Article 103 of the

Japanese Penal Code and (2) a violation of Article 71, 25 II of the Immigration Control and Refugee

Recognition Act. See id. at ¶5 (“the Tokyo District Court’s judge renewed arrest warrants for them for




16 “The Japanese word ‘犯人隠避’ (‘han-nin-inpi’) can be translated into ‘harboring of criminals,’ or more precisely, ‘enabling

the escape.’” Watanabe Declaration at ¶7 & n.1.

                                                       26
          Case 4:20-mj-01070-DLC Document 22 Filed 06/16/20 Page 35 of 47




violations of Article 103 and Immigration Control and Refugee Recognition Act (Article 71, 25 II)”)

(emphasis added).17

         In addition to errantly claiming that the arrest warrants do not allege a violation of Article 103,

the Taylors baldly assert that “the United States seeks to extradite [them] based on an offense for which

Japan did not seek extradition” (Motion at 21). The Taylors are mistaken. Japan specifically invoked

Article 103 of the Japanese Penal Code as a basis for the Taylors’ provisional arrest requests and that is

the statute which the government cited in its Complaints. See Complaints ¶5; see also Watanabe

Declaration at ¶5 (“Japan then submitted to the United States provisional arrest requests that relied on

Article 103 of the Penal Code as the basis.”). The Taylors have provided no basis to doubt the veracity

of the Complaints sworn by the undersigned and confirmed by Japan. See, e.g., United States v. Spatola,

No. 89-643-M (JLC), 1989 WL 62993, at *2 (E.D.N.Y. June 9, 1989) (“As the evidence submitted by

the requesting party in an extradition request is deemed truthful for purposes of the probable cause

determination, so too should the information presented for provisional arrest purposes be deemed

truthful.”) (citation omitted).

                       ii. Article 103 covers the Taylors’ alleged facilitation of Ghosn’s escape.

         The Taylors’ brazen acts of entering the sovereign territory of Japan, hiding Ghosn in a box,

and smuggling him out of the country so that he could avoid ongoing criminal proceedings fall squarely

within the ambit of Article 103 of the Japanese Penal Code. In fact, Judge Yukiko Yomori of the Tokyo

District Court found probable cause to believe that the Taylors committed such a felony offense. See

Docket Nos. 17-1 at 2, 17-2 at 2 (arrest warrants issued by Judge Yomori); Watanabe Declaration at ¶5




17 The Taylors attempt to merge the two separate offenses into one by claiming that the harboring and enabling escape

language in the arrest warrants are part of the alleged immigration offense (Motion at 22). But this gloss is not supported
by the arrest warrants’ plain language and contradicts Prosecutor Watanabe’s explanation of his own arrest warrant requests.
                                                        27
          Case 4:20-mj-01070-DLC Document 22 Filed 06/16/20 Page 36 of 47




(noting probable cause standard for Japanese arrests). The Taylors’ contrary claims (Motion at 17-21)

are meritless.18

         The plain language of Article 103 demonstrates its clear applicability to the Taylors’ conduct.

Article 103 provides as follows: “A person who harbors or enables the escape of another person who

has either committed a crime punishable with a fine or greater punishment or has escaped from

confinement shall be punished by imprisonment with work for not more than 3 years or a fine of not

more than 300,000 yen.” See Watanabe Declaration at ¶8. Here, the Taylors allegedly enabled the

escape of another person (Ghosn) who was under indictment for crimes punishable with a fine or

greater punishment.19 Accordingly, Article 103 plainly applies. Cf., e.g., Jimenez v. Quarterman, 555 U.S.

113, 118 (2009) (“It is well established that, when the statutory language is plain, we must enforce it

according to its terms.”).

         The applicability of Article 103 to the Taylors’ conduct is also supported by Japanese caselaw.

Not only has the Japanese government brought charges under Article 103 in circumstances where the

defendant enabled the escape of a person who was under indictment and not confined, but they have

obtained a conviction. See Watanabe Declaration at ¶12 (citing Judgment of Osaka District Court, May

10, 2000). In the case cited by Japan, the defendant was convicted under Article 103 based on his

enabling the escape of a person who had been indicted in Japan for violations of the Commercial Act

and the Corporation Tax Act and who was not confined. Id. The defendant provided a credit card to



18 The Taylors’ arguments regarding Japanese law are principally derived from a declaration submitted by a law professor

they have retained, Dr. William B. Cleary. At the extradition hearing, the government reserves the right to challenge the
admissibility of Dr. Cleary’s declaration based on qualifications, relevance, authentication, or other grounds. The same goes
for all other exhibits submitted by the Taylors in support of their Motion.

19Japan confirms that Article 103 applies to persons who have enabled the escape of criminal defendants under indictment
but who are not yet convicted. See Watanabe Declaration at ¶12 (“‘[A]nother person who has . . . committed a crime
punishable with a fine or greater punishment’ . . . includes . . . a person whose criminal case is pending before the court after
the indictment.”).
                                                          28
          Case 4:20-mj-01070-DLC Document 22 Filed 06/16/20 Page 37 of 47




the escapee, which the escapee then used to stay at a hotel under a pseudonym (the defendant’s name).

Id. Notably, the Taylors have not cited any case where a Japanese court held that Article 103 cannot

apply to situations where the defendant enabled the escape of a person who had been released on bail.

See id.

          Notwithstanding the plain language of the statute and the caselaw, the Taylors argue that they

did not “enable[] the escape” of Ghosn within the meaning of Article 103, even though they assisted

him with hiding in a box, fleeing Japan aboard a private jet, and absconding to a country with no

extradition treaty with Japan, all in an effort to avoid his ongoing criminal proceedings. The Court

should reject the Taylors’ attempt to define “escape” in a manner substantially different from its

ordinary meaning. Cf, e.g., Taniguchi v. Kan Pacific Saipan, Ltd., 132 S. Ct. 1997, 2002 (2012) (“When a

term goes undefined in a statute, we give the term its ordinary meaning.”); Sandifer v. United States Steel

Corp., 134 S. Ct. 870, 876 (2014) (“It is a ‘fundamental canon of statutory construction’ that, ‘unless

otherwise defined, words will be interpreted as taking their ordinary, contemporary, common

meaning.’ ”) (quoting Perrin v. United States, 444 U.S. 37, 42 (1979)). Japan further confirms that the term

“enables the escape” broadly encompasses “any acts that impede the arrest or detection by government

officials . . . .” Watanabe Declaration at ¶9.

          The Taylors claim that other Japanese statutes (Articles 97 and 98), which are not at issue here,

support their cramped definition of “escape,” whereby the escapee must be fleeing the scene of a crime

or fleeing a detention facility. But as Japan makes clear, those other statutes are inapplicable because,

among other reasons, they use different Japanese characters to describe those separate offenses. See

Watanabe Declaration at ¶10 (Article 103 uses the term 隠避 or inpi whereas Articles 97 and 98 use the




                                                 29
          Case 4:20-mj-01070-DLC Document 22 Filed 06/16/20 Page 38 of 47




term “逃走” or “toso”).20 Accordingly, for purposes of Article 103, “[i]t does not matter whether the

person is kept in custody or not: a person who is on bail after indictment still constitutes ‘another person

who has . . . committed a crime.’” Id. at ¶12.

         The Taylors emphasize the fact that “bail jumping” is not a crime in Japan. This argument

misses the mark because Article 103, the offense that the Taylors are alleged to have violated, is an

independent offense that is not predicated on the existence of any other crime. See Watanabe

Declaration ¶13 (“It does not matter whether Ghosn himself could be tried and convicted for

committing a separate offense in connection with his flight from Japan, although there is a warrant for

his arrest based on violating Japanese immigration laws.”). Similarly, the Taylors’ arguments regarding

Japanese punishments for accessories to a crime are misplaced because the Taylors are alleged to have

acted as principals under Article 103 rather than as accessories. See id. (“A person who commits the

crime of enabling the escape under Article 103 shall be punished as a principal, not an accessory to

another person who escapes, because Article 103 intends to punish a person who enables the escape

on the basis that the person has obstructed Japan’s administration of justice . . . . As both Michael

Taylor and Peter Taylor committed enabling the escape as a principal, not an accessory, Article 63 of

the Penal Code is not applied to the violation of Article 103 in this case.”).

         The Taylors also claim that it is unfair to charge them with enabling Ghosn’s escape when

Ghosn cannot be punished for bail jumping. However, the caselaw is clear and uniform that such an

argument falls outside the scope of an extradition hearing, much less does it constitute a basis to quash

the arrest warrants. See, e.g., Neely v. Henkel, 180 U.S. 109, 123 (1901) (“When an American citizen



20 The term “‘toso’ . . . has the same concept[] as “‘escaped from confinement’ . . . .” Watanabe Declaration at ¶10. However,
the plain language of Article 103 reflects the fact that it is meant to cover situations other than when the escapee is in
confinement. See id. at ¶8 (Article 103 of the Penal Code applies to persons who enable the escape of someone “who has
either committed a crime punishable with a fine or greater punishment or has escaped from confinement”) (emphasis added).
                                                         30
         Case 4:20-mj-01070-DLC Document 22 Filed 06/16/20 Page 39 of 47




commits a crime in a foreign country, he cannot complain if required to submit to such modes of trial

and to such punishment as the laws of that country may prescribe for its own people[.]”); Hilton v. Kerry,

754 F.3d 79, 84–85 (1st Cir. 2014) (the rule of non-inquiry “bars courts from evaluating the fairness and

humaneness of another country’s criminal justice system, requiring deference to the Executive Branch

on such matters.”); Kin-Hong, 110 F.3d at 110 (“Under the rule of non-inquiry, courts refrain from

investigating the fairness of a requesting nation’s justice system”) (internal quotation marks and citation

omitted). It also bears note that under the federal laws of the United States a person can be charged

with obstructing justice even where no other crime has been committed. See, e.g., 18 U.S.C. § 1001; 18

U.S.C § 1512; 18 U.S.C § 1621.

             3. The Taylors’ probable cause arguments do not save their premature and
                meritless claims.

                a. The government has satisfied any probable cause requirement for the
                   Taylors’ provisional arrests.

        Contrary to the Taylors’ claim, the Complaints satisfy any probable cause requirement for the

Taylors’ provisional arrests, and the Japanese arrest warrants and the Watanabe Declaration make that

fact doubly clear. The Taylors argue that the probable cause standard for a provisional arrest is identical

to that which is required for a domestic criminal arrest. For the reasons discussed infra, that is not true.

But even if the Taylors were correct, that would not constitute grounds for the Court to grant their

Motion because the government met the probable cause standard for a domestic criminal arrest.

        For a domestic criminal arrest, probable cause is “defined in terms of facts and circumstances

sufficient to warrant a prudent man in believing that the (suspect) had committed or was committing

an offense.” Gerstein v. Pugh, 420 U.S. 103, 111 (1975) (internal quotation marks and citation omitted).

Here, the detailed factual allegations in the Complaints regarding the Taylors’ facilitation of Ghosn’s

escape from Japan while he was on bond are plainly sufficient for a reasonably prudent person to believe

                                                 31
         Case 4:20-mj-01070-DLC Document 22 Filed 06/16/20 Page 40 of 47




that the Taylors had committed a criminal offense. Moreover, Japan confirms that enabling the escape

of a criminal defendant is a cognizable offense under Article 103 of the Japanese Penal Code and that

the statute covers the Taylors’ alleged conduct.

        Courts routinely reject probable cause challenges at the provisional arrest stage where, as here,

the government has provided a sworn complaint providing a detailed description of the alleged crime

and the sources of evidence supporting those allegations. See, e.g., In re the Matter of Extradition of Beresford-

Redman, No. CR 10-2780M, 2010 WL 5313494, at *8 (C.D. Cal. Dec. 17, 2010) (rejecting probable

cause challenge to provisional arrest where “the Complaint is replete with specifics about how the facts

were obtained”); see also, e.g., In re Extradition of Boeyink, No. 2:04m30, 2004 WL 6074945, at *2 (E.D. Va.

Jan. 28, 2004); Gohir, 2014 WL 2123402, at *1; Spatola, 1989 WL 62993, at *1.

        The cases cited by the Taylors where provisional arrest warrants were quashed for lack of

probable cause are inapposite because, unlike here, they were deemed to be factually inadequate. See

Caltagirone, 629 F.2d at 743 (no probable cause where the complaint simply “alleg[ed] the existence of

the Italian warrants”); Parretti v. United States, 122 F.3d 758 (9th Cir. 1997), opinion withdrawn and appeal

dismissed on other grounds, 143 F.3d 508 (9th Cir. 1998) (en banc) (“[T]he government’s probable cause

showing consisted of nothing more than naked allegations.”). The Taylors’ heavy reliance on Parretti is

misplaced for the additional reason that the panel decision was vacated under the fugitive disentitlement

doctrine after the fugitive fled and before the Ninth Circuit had an opportunity to review the decision

en banc—a fate that the government seeks to avoid here in requesting the Taylors’ detention—and thus

has no precedential value even within the Ninth Circuit. The Taylors have not alleged a similar factual

deficiency with the Complaints, nor could they do so. See Docket No. 13 (noting the Complaints

contained a “detailed narrative . . . summarizing [the Taylors’] alleged conduct”).



                                                   32
        Case 4:20-mj-01070-DLC Document 22 Filed 06/16/20 Page 41 of 47




                b. In any event, the probable cause requirement for provisional arrests is
                   distinct from the standard applied in domestic criminal arrests.

        Because the government has satisfied the probable cause standard for domestic criminal arrests,

this Court need not decide whether the same burden applies to provisional arrest requests. See, e.g.,

Sahagian v. United States, 864 F.2d 509, 513 n.4 (7th Cir. 1988) (“Because there was a showing of probable

cause to support Sahagian’s arrest and detention, we need not venture into this [probable cause] debate

or decide whether the debate even has any applicability when the United States seeks the provisional

arrest and detention of a person.”); In re Extradition of Russell, 805 F.2d 1215, 1217 (5th Cir. 1986)

(“Assuming without deciding that the Treaty requires a showing of probable cause to support a

provisional arrest before an extradition hearing, we agree with the district court that the magistrate had

enough evidence before him to show probable cause to detain Russell.”); Beresford-Redman, 2010 WL

5313494, at *3 (“This Court concludes that it need not resolve whether Article 11 of the Extradition

Treaty or section 3184 requires probable cause because the provisional arrest warrant in this case is

amply supported by probable cause.”); Boeyink, 2004 WL 6074945, at *2 (E.D. Va. Jan. 28, 2004)

(“Because the United States has submitted sufficient evidence to establish probable cause, however, the

Court refrains from making any ruling on the constitutional necessity of a probable cause

determination.”).

        However, to the extent that the Court believes it is necessary to reach this issue, the Court may

find probable cause for purposes of issuing a provisional arrest warrant based on a showing that the

person whose arrest is sought is the person named in a duly issued foreign arrest warrant charging an

extraditable offense. The government has met this standard. Contrary to the Taylors’ claims, neither

the Treaty, the Fourth Amendment to the U.S. Constitution, nor the caselaw compels a different result.




                                                33
        Case 4:20-mj-01070-DLC Document 22 Filed 06/16/20 Page 42 of 47




                      i.    The Treaty supports a distinct standard for provisional arrests.

        The Treaty’s plain language evidences the intent of the parties to reserve for the extradition

hearing the determination of whether the probable cause standard for domestic criminal arrests has

been met. The Treaty’s provisional arrest provision, Article IX, contains no mention of probable cause.

Rather, it provides as follows:

        In case of urgency the requested Party may provisionally detain the person to
        be sought when the requesting Party submits an application for provisional
        detention through the diplomatic channel, notifying the requested Party that a
        warrant of arrest has been issued or a sentence imposed for an offense for
        which extradition is to be granted in accordance with paragraph 1 of Article II
        and assuring the requested Party that a request for extradition will be made.
        The application for provisional detention shall describe the identity of the
        person to be sought and the facts of the case, and shall contain such further
        information as may be required by the laws of the requested Party.

        The absence of any mention of probable cause in Article IX stands in sharp contrast

to Article III and Article VIII’s explicit probable cause requirement for the formal extradition

request and the ultimate extradition decision. See Treaty, Art. III (“Extradition shall be granted

only if there is sufficient evidence to prove . . . that there is probable cause to suspect, according to

the laws of the requested Party, that the person sought has committed the offense for which

extradition is requested . . . .”) (emphasis added); Treaty, Art. VIII (the request for extradition shall

be accompanied by “[s]uch evidence as would provide probable cause to suspect, according to the

laws of the requested Party, that the person sought has committed the offense for which extradition

is requested.”) (emphasis added). The lack of any reference to the domestic probable cause

requirement in Article IX of the Treaty demonstrates that the parties did not intend to impose the

same requirement for provisional arrests.

        The fact that the parties to the Treaty did not intend to impose the probable cause standard

for domestic criminal arrests on provisional arrests is also evident by a comparison to other treaties

                                               34
          Case 4:20-mj-01070-DLC Document 22 Filed 06/16/20 Page 43 of 47




that were signed around the same time period and specifically included a probable cause

requirement for provisional arrests. This includes the Italian treaty at issue in the Second Circuit’s

Caltagirone decision, which was signed five years prior to the Japanese treaty and which explicitly states

that the requesting country must provide such information “as would be necessary to justify the issue

of a warrant of arrest had the offense been committed . . . in the territory of the requested Party.” See

629 F.2d at 744.          The parties to the Treaty at issue here, however, chose different language,

incorporating the more flexible requirement of “such further information as may be required by the

laws of the requested Party.” See Treaty, Art. IX.21

                           ii.    The Fourth Amendment does not compel a different result.

         Contrary to the Taylors’ claims, the Fourth Amendment is not so inflexible as to preclude a

probable cause standard that is compatible with the unique nature of provisional arrests as a preface to

the initiation of extradition proceedings. To be clear, the government certainly does not dispute the

applicability of the Fourth Amendment’s Warrant Clause and its command that “no Warrants shall

issue, but upon probable cause, supported by Oath or affirmation . . . .” U.S. Const. amend. IV.

However, the Warrant Clause does not itself define the substantive showing of probable cause required

in different contexts. Probable cause is simply a degree of certainty, not a degree of certainty of a

particular thing. While the degree of certainty required by the Warrant Clause remains constant, the

object for which that degree of certainty must be demonstrated varies depending on the purpose for

which the warrant is sought.


21 Even if there were any ambiguity as to what Article IX requires, well-established canons of treaty construction mandate

that it be construed liberally, and therefore not to impose the probable cause requirement for domestic criminal arrests. See
Factor v. Laubenheimer, 290 U.S. 276, 293-94 (1933) (“[I]f a treaty fairly admits of two constructions, one restricting the rights
which may be claimed under it, and the other enlarging it, the more liberal construction is to be preferred.”); Grin, 187 U.S.
at 184 (extradition treaties should be “interpreted with a view to fulfil our just obligations to other powers”); Kin-Hong, 110
F.3d at 110 (“[E]xtradition treaties, unlike criminal statutes, are to be construed liberally in favor of enforcement . . . .”); In
re Extradition of Howard, 996 F.2d at 1330-31; Martinez v. United States, 828 F.3d 451, 463 (6th Cir. 2016) (en banc).

                                                           35
        Case 4:20-mj-01070-DLC Document 22 Filed 06/16/20 Page 44 of 47




       As discussed above, probable cause for a domestic criminal arrest requires “facts and

circumstances sufficient to warrant a prudent man in believing that the [suspect] had committed or was

committing an offense.” Gerstein, 420 U.S. at 111 (internal quotation marks and citation omitted). This

standard “represents a necessary accommodation between the individual’s right to liberty and the State’s

duty to control crime” and offers “a practical, non-technical conception affording the best compromise

that has been found for accommodating these often opposing interests.” Id. at 112 (citation omitted).

The probable cause showing required thus results from a balancing of interests that reflects the purpose

for which the warrant is sought. Where the purpose of the warrant is something other than a domestic

criminal arrest, the balancing of interests and the resulting showing required are correspondingly

different. Thus, for example, administrative searches subject to the Warrant Clause need not be

supported by a showing of “[p]robable cause in the criminal law sense[.]” Marshall v. Barlow’s, Inc., 436

U.S. 307, 320 (1978); see also Plum Creek Lumber Co. v. Hutton, 608 F.2d 1283, 1287 (9th Cir. 1979)

(rejecting arguments that “Fourth Amendment makes no distinction between the probable cause

standard in the criminal sense and the standard for administrative searches”).

       Here, the Taylors were provisionally arrested with a view towards Japan’s formal request for

their extradition. The showing of probable cause required for such an arrest requires a focus on its

ultimate object—the seizure of the fugitive not for domestic criminal prosecution but solely pending

the submission of a request for his extradition pursuant to treaty so that he may answer a preexisting

foreign arrest warrant and face prosecution in the foreign country. Consideration of this object, the

individual and government interests it implicates, and the practicalities involved in provisional arrest

support the probable cause standard urged by the government. Conversely, applying the probable cause

standard for domestic arrests would disregard key distinctions between criminal and extradition

proceedings, which include the following:

                                               36
          Case 4:20-mj-01070-DLC Document 22 Filed 06/16/20 Page 45 of 47




                 Extradition proceedings pursuant to treaty are not criminal in nature, see Martin v.
                  Warden, 993 F.2d 824, 828 (11th Cir. 1993), and the ultimate purpose of an extradition
                  proceeding is not a finding of guilt beyond a reasonable doubt, but rather a
                  determination of whether “a case is made out which will justify the holding of the
                  accused and his surrender to the demanding nation,” Ward v. Rutherford, 921 F.2d 286,
                  287-88 (D.C. Cir. 1990). The different purpose served by extradition proceedings
                  suggests the common-sense inference that the probable cause showing required to
                  support a provisional arrest, the first step in such a proceeding, need not be the same as
                  the probable cause showing required to support a domestic criminal arrest.

                 The judicial officer’s role in the extradition process is not constitutionally mandated but
                  rather is a creature of statute. See, e.g., Lo Duca v. United States, 93 F.3d 1100, 1103 n.2
                  (2d Cir. 1996) (“In the absence of section 3184, the Executive Branch would retain
                  plenary authority to extradite.”). The absence of any constitutionally compelled judicial
                  role in provisional arrests is reflective of the different balance of interests implicated in
                  provisional arrests, as opposed to domestic criminal arrests.

                 Before a request for a provisional arrest warrant reaches a United States judicial officer,
                  duly authorized foreign officials must have issued their own arrest warrant.22 Principles
                  of international comity support the proposition that the appropriate probable cause
                  showing does not require inquiry into the facts underlying a validly issued foreign
                  warrant at the provisional arrest stage.

                 The government has additional interests beyond those in domestic criminal cases when
                  it comes to executing provisional arrest requests. Speedy, smooth compliance with
                  extradition treaties promotes general goodwill with foreign nations that may extend into
                  other areas of foreign policy; conversely, our failure to honor or act upon treaty
                  obligations may render a foreign country implacable in another area of our international
                  relations with it. Thus, the government’s interest in honoring its treaty obligations is
                  not merely commensurate with its interest in enforcing its own laws—it encompasses
                  that interest and extends beyond it.

                 Requiring the same standards for domestic criminal arrests could pose insurmountable
                  practical barriers to submitting provisional arrest requests in time for their execution.
                  In a world of rapid international travel, fugitives may be present in the United States for
                  only a short time. To demand the showing of probable cause required for domestic
                  criminal arrests will in many cases make provisional arrest a practical impossibility, not
                  because of any lack of evidence, but simply because there is insufficient time for the
                  foreign officials to gather, translate, and forward through the required diplomatic
                  channels the information required to satisfy that standard. The Fourth Amendment’s
                  probable cause requirement was never intended to pose such unyielding technical

22
  In addition, a request for provisional arrest must have been forwarded by the foreign government to the United States in
accordance with treaty procedures approved by both the Executive and the Senate, and that request must have been reviewed
by representatives of both the State Department and the Department of Justice.
                                                       37
         Case 4:20-mj-01070-DLC Document 22 Filed 06/16/20 Page 46 of 47




                 hurdles to either searches or arrests or to impede this country’s ability to meet its treaty
                 obligations. To the contrary, built into the Fourth Amendment is the “flexibility”
                 necessary to deal with “delays caused by paperwork and logistical problems.” County of
                 Riverside v. McLaughlin, 500 U.S. 44, 55 (1991).

        Contrary to the Taylors’ claim, the applicable caselaw does not compel a different result. The

Taylors have not cited any First Circuit caselaw imposing the probable cause standard for domestic

criminal arrests at the provisional arrest stage, and the government is not aware of any such controlling

precedent. Indeed, the First Circuit in Kin-Hong made no mention of probable cause in its articulation

of the standard for issuing an arrest warrant in the extradition context. See Kin-Hong, 110 F.3d at 109.

Other courts have explicitly rejected the domestic probable cause standard. See, e.g., In re Garcia, 615

F. Supp. 2d 162, 167-68 (S.D.N.Y. 2009) (finding “no basis for Garcia’s claim that the Philippines had

to submit documentation sufficient to show probable cause before his provisional arrest could occur

in the United States.”); Matter of Extradition of Hamilton–Byrne, 831 F. Supp. 287, 294 (S.D.N.Y. 1993)

(“In the context of an arrest prior to a request for extradition, the Government must demonstrate that

probable cause exists to believe that the persons sought are subject to extradition pursuant to a

treaty.”); see also United States v. Wiebe, 733 F.2d 549, 553–54 (8th Cir. 1984) (rejecting fugitive’s probable

cause challenge to his provisional arrest where “[t]he complaint alleged that [the fugitive] was wanted

for murder in Spain and that murder was an extraditable offense under an extradition treaty between

the United States and Spain.”). As discussed above, the Second Circuit’s decision in Caltagirone is

distinguishable because it was interpreting a treaty that was found to incorporate the domestic

probable cause standard, 629 F.2d at 748, and the Ninth Circuit’s panel decision in Parretti was vacated

after the fugitive fled during extradition proceedings. See 143 F.3d at 509.

        Given the Fourth Amendment’s recognition of the need for flexibility, and the distinctly

different purpose, interests, and practicalities involved, the Court should leave for the extradition

hearing itself the probable cause showing required for domestic criminal arrests, as envisioned by the
                                              38
        Case 4:20-mj-01070-DLC Document 22 Filed 06/16/20 Page 47 of 47



Treaty and the extradition statute. Such a position does not encroach on Fourth Amendment

protections—it simply recognizes that the object of a provisional arrest is different from that of a

domestic criminal arrest, and that the probable cause showings required are correspondingly different.

                                         CONCLUSION

       For the foregoing reasons, the Taylors’ Motion should be denied.


Date: June 16, 2020
                                                      Respectfully submitted,


                                                      ANDREW E. LELLING
                                                      United States Attorney

                                               By:    /s/ Stephen W. Hassink
                                                      STEPHEN W. HASSINK
                                                      Assistant United States Attorney

                                                      /s/ Philip A. Mirrer-Singer
                                                      Philip A. Mirrer-Singer
                                                      Trial Attorney
                                                      Office of International Affairs
                                                      Criminal Division
                                                      U.S. Department of Justice
                                                      1301 New York Avenue NW
                                                      Washington, D.C. 20530
                                                      Tel: (202) 514-3891
                                                      Fax: (202) 514-0080

                                 CERTIFICATE OF SERVICE

        I, Stephen W. Hassink, Assistant U.S. Attorney, do hereby certify that on June 16, 2020, I
served a copy of the foregoing on all registered parties by electronic filing on ECF.

                                                              /s/ Stephen W. Hassink
                                                              Stephen W. Hassink
                                                              Assistant U.S. Attorney




                                                 39
